DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
Acknowledgement is made of Applicant’s Information Disclosure Statement (IDS) form PTO-1149 filed 01/04/2021.  This IDS has been considered.

Drawings
The sole figure is objected to because the contrast between the elements is not satisfactory for reproduction.
All drawings must be made by a process which will give them satisfactory reproduction characteristics. Every line, number, and letter must be durable, clean, black (except for color drawings), sufficiently dense and dark, and uniformly thick and well-defined. The weight of all lines and letters must be heavy enough to permit adequate reproduction. This requirement applies to all lines however fine, to shading, and to lines representing cut surfaces in sectional views. Lines and strokes of different thicknesses may be used in the same drawing where different thicknesses have a different meaning.  See MPEP § 608.02 (V)(l).
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-13 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 

Regarding claim 1, the method step of “determining a durability and a lifetime of a test sample of test samples by calculating a number of the balls hitting the target and a number of shots providing an effect” is not described in the specification so as to reasonably convey possession of the invention.  There is no disclosure as to how starts the step by calculating the number of balls and a number of shots and arrives at a determination of durability of lifetime.  Is this an algorithm?  A model?  An extrapolation of a curve?  There is no linking step between the data and the determination and it is not evident if this determination is qualitative or quantitative. There is no description of this step beyond a recitation of this limitation in the specification.

Claims 2-13 inherit the deficiencies of claim 1 and are likewise rejected.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5, 10, and 13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 5, the limitation “reproducing the test samples by using various ball sizes and mixing ratios” is confusing.  From the specification, the test samples are the targets that are being impacted by the balls, not the balls themselves.  So how a test sample can be reproduced using balls is not clear.  It appears Applicant is intending to claim reproducing an impact patterns on a test sample.

The claim 5 rejection applies mutatis mutandis to claim 13 which recites the same limitation.

Regarding claim 10, the term “such as” (occurring both in line 1 and line 3) is exemplary language and is considered indefinite.  See MPEP §2173.05(d), “Description of examples or preferences is properly set forth in the specification rather than the claims. If stated in the claims, examples and preferences may lead to confusion over the intended scope of a claim.”

Also regarding claim 10, the limitation “suitable for granular properties such as the rain, the dust and the sand” is unclear.  Rain, dust, and sand are materials, not properties.  While they possess material properties, the claim should set forth which material properties the POM and silica are “suitable for”.  From the specification, it appears Applicant may be intended to claim  --POM and silica are suitable for testing the impact effects of one of rain, dust, or sand--.

Also regarding claim 10, the limitation “wherein the rain, the dust and the sand are desired to be tested” is unclear. Are the rain dust and sand supposed to be “test samples” as in claim 1 if they are “desired to be tested”?  It is unclear how this translates to a positive recitation of a method step and not just an abstract concept, as indicated by “desire”.  Furthermore, since the limitation is preceded by two instances of “such as”, Examiner is not giving the limitation patentable weight since it does not appear to be actually required by the claim but is rather an example or a preference.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6 and 8-13 are rejected under 35 U.S.C. 103 as being unpatentable over Adler et al. (“Multiparticle Supersonic Impact Test Program”, SPIE vol 1326 Window and Dome Technologies and Materials II, pp 2680276 (1990); hereinafter “Adler”) in view of Brown (USPN 4,949,644).

Regarding claim 1, Adler discloses a method for testing impact effects and abrasion effects of a rain, a sand, a dust, an ice and micrometeoroids of different particle sizes at speeds above Mach and at speeds below Mach (abstract), comprising the process steps of firing balls with a rifle firing system to obtain fired balls (page 269, penultimate paragraph, page 270, third full paragraph) hitting of the fired the balls to a target inside a firing range (page 270, third full paragraph, page 271, third full paragraph), recording the impact effects during a firing with a recording system (page 271, third and fourth full paragraphs), and determining a durability and a lifetime of a test sample of test samples by calculating a number of the balls hitting the target and a number of shots providing an effect (page 269, first full paragraph, page 274thrid through fifth full paragraphs page 275 fourth full paragraph).  
Adler teaches firing an array of balls simultaneously from a launcher but is silent specifically to placement of balls in capsules.
However, arranging balls in capsules to be fired is well-known in the art of ballistics as evidenced by Brown which teaches in the sole figure filling a capsule (10) with balls (18) to be fired (col. 2, lines 24-43).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to arrange Adler’s particles in a capsule as taught by Brown for the purpose of making Adler’s launcher easier to load and provide better reproducibility by confining the particles to predefined space.
When this combination is made, Adler’s launcher fires the capsules without further modification necessary.

Regarding claim 2, Adler discloses  testing the target by selecting the balls in different sizes (page 269, fourth full paragraph).
  
Regarding claim 3, Adler discloses selecting the different sizes of the balls in a form of 0.5 mm and multiples of 0.5 mm (page 274 last paragraph, note that 1 mm is a “form of 0.5 mm” and both 1 mm and 6 mm are also “multiples of 0.5 mm”, the claim does not specify what is meant by “form of 0.5 mm” and a 1 mm diameter bead is a form of 0.5 mm radius).  

Regarding claim 4, Adler discloses testing the target by selecting the balls in different sizes and various ratios (page 269, fourth full paragraph).  

Regarding claim 5, Adler discloses obtaining a mixture of 100% in total by mixing the balls of 0.5 mm and the multiples of 0.5 mm in different proportions (page 269 fourth full paragraph along with page 274 last paragraph discusses the range of sizes including multiples of 0.5 mm, along with page 273 describing beads of diameters 3.5 mm and 2 mm), and reproducing the test samples by using various ball sizes and mixing ratios (see figures 4 and 5, ZnS water drop impacted sample is reproduced using silicone beads, disclosed on page 273 first paragraph).  

Regarding claim 6, Adler discloses determining of a shot rate of the balls on the target depending on dimensions of a shot distribution cone (page 271, third and fourth full paragraphs; note that whether or not a shot distribution cone is observed or measured, it is inherent in the description given and therefore the shot rate “depends on dimensions” whether that dimension is measured or not).  

Regarding claim 8, Adler discloses in figure 1b testing the target with a mounting bracket at different impact angles (figure 1b, “specimen holder”, see page 269, first full paragraph).

Regarding claim 9, Adler discloses in figure 1b protecting the mounting bracket from the shots with a protection shield (see figure 1b, “specimen holder” is mounted bracket, the wall on the left hand side of the test chamber are shaped to only allow the shot through a small opening, therefore the chamber wall acts as a protection shield for the mounting bracket).  

Regarding claim 10, Adler discloses the balls are produced from materials such as polyoxymethylene (POM) and silica, wherein the POM and the silica are suitable for granular properties such as the rain, the dust and the sand, wherein the rain, the dust and the sand are desired to be tested (see page 273 first paragraph discussing bead materials, note limitations following “such as” need not be given patentable weight as they are exemplary only).  

Regarding claim 11, Adler discloses making the firing range suitable for environmental conditions desired to be tested by conditioning the fire range with a temperature, a humidity and a pressure (a temperature, a humidity and a pressure are inherent to the firing range, Adler further discusses adjusting environmental conditions on page 269, first full paragraph).
  
Regarding claim 12, Adler discloses  testing target materials in different shapes and forms, wherein the different shapes and forms comprise circular and square (page 275, second paragraph) but is silent specifically cube, pyramid and irregular shapes, apart from a spherical form depending on the effect of an abrasive material.  
However, Adler also says the dimensions can also be chosen based on cost and availability of the material (page 275, first paragraph). Since Adler contemplates changing shapes as a variable for conducting the experiments, it would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to try additional shapes such as cube, pyramid and irregular shapes for the purpose of obtaining a large as possible sample of a material that is only available in those shapes or to maximize test sample area for higher cost materials.  Furthermore, courts have rules that changes in shape of a prior art materials are an obvious matter of choice available to one having ordinary skill in the art.  See MPEP §2144.04(IV)(B).

Regarding claim 13, Adler discloses obtaining a mixture of 100% in total by mixing the balls of 0.5 mm and the multiples of 0.5 mm in different proportions (page 269 fourth full paragraph along with page 274 last paragraph discusses the range of sizes including multiples of 0.5 mm, along with page 273 describing beads of diameters 3.5 mm and 2 mm), and reproducing the test samples by using various ball sizes and mixing ratios (see figures 4 and 5, ZnS water drop impacted sample is reproduced using silicone beads, disclosed on page 273 first paragraph).  

Allowable Subject Matter
Claim 7 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

	Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and represents the general state of the art.
Specifically, Daniels (US 2008/0209981), Stewart (US 2004/0112353) and Nakaoka (JP 2020169869) are considered the next closest prior as they all disclose testing rain and/or ice impacts using a firing range to simulate high speed rain or ice on a test sample.  	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATALIE HULS whose telephone number is (571)270-5914. The examiner can normally be reached T-F 7-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571) 272-2306. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/NATALIE HULS/Primary Examiner, Art Unit 2863